COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THREE LEGGED MONKEY, L.P.,
 JAMES MICHAEL ARMSTRONG,                      §              No. 08-12-00182-CV
 AND 2700 N. MESA, LLC,
                                               §                  Appeal from
              Appellants/Cross-Appellees,
                                               §               327th District Court
 v.
                                               §            of El Paso County, Texas
 IRENE BORUNDA, ROBERT
 BORUNDA, JOHN BILLINGSLEA,                    §            (TC # 2012-DCV00099)
 AND ANNA NAZARIO,
                                               §
              Appellees/Cross-Appellants.
                                               §

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal and cross-appeal because

the parties have resolved their disputes. See TEX.R.APP.P. 42.1(a)(2). The motion also reflects

that the parties have made an agreement regarding costs. We grant the motion and dismiss the

appeal and cross-appeal with prejudice. Pursuant to the parties’ agreement, we order that costs

are taxed against the party incurring them. See TEX.R.APP.P. 42.1(d).


December 18, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating